Citation Nr: 1741549	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  14-01 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an increased rating in excess of 20 percent for herniated nucleus pulposus L5-S1.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active duty service from April 1988 to January 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  


FINDING OF FACT

In February 2017, the Veteran notified the Board of his intention to withdraw his claim for an increased rating for herniated nucleus pulposus L5-S1.


CONCLUSION OF LAW

The criteria for withdrawal of the issue regarding an increased rating for herniated nucleus pulposus L5-S1 by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2016); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2016). 

In the present case, in a February 2017 statement, the Veteran requested to withdraw the issue of entitlement to an increased rating for herniated nucleus pulposus L5-S1.  Hence, there remain no allegations of errors of fact or law for appellate consideration with respect to that issue and it must be dismissed.







ORDER

The claim of entitlement to an increased rating for herniated nucleus pulposus L5-S1 is dismissed.



____________________________________________
BRADLEY W. HENNINGS 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


